Citation Nr: 0503839	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  03-12 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to an increased (compensable) rating for service-
connected malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from March 1945 to February 
1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2001 decision by the RO in Newark, New 
Jersey which denied an increase in a noncompensable rating 
for service-connected malaria.  A Board hearing was initially 
requested and scheduled (and rescheduled, at the veteran's 
request), but she subsequently withdrew her hearing request.  
The veteran's appeal was advanced on the Board's docket 
pursuant to her motion.

The Board notes that the veteran appears to be attempting to 
reopen previously denied claims for service connection for 
intracranial bleeding and scarring of the heart as due to in-
service malaria.  These claims were previously denied in a 
February 1997 rating decision.  A timely notice of 
disagreement was not received from the veteran with respect 
to these issues.  38 U.S.C.A. §§ 5108, 7105 (West 2002).  
These issues are not in appellate status and are referred to 
the RO for appropriate action.


FINDINGS OF FACT

There is no competent medical evidence of a current diagnosis 
of active malaria or any current residuals of malaria (other 
than tinnitus, which is separately rated).


CONCLUSION OF LAW

The criteria for a compensable disability rating for malaria 
have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.88b, Diagnostic Code 6304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This law eliminates the concept of a well-grounded 
claim, and redefines the obligations of VA with respect to 
the duty to assist.  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The final 
rule implementing the VCAA was published on August 29, 2001.  
66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). The 
Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  With 
respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate her claim.  The veteran was provided with a copy 
of the rating decision noted above, and a March 2003 
statement of the case.  She was furnished a VCAA letter in 
May 2001.  These documents, collectively, provide notice of 
the law and governing regulations, as well as the reasons for 
the determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  The May 2001 letter 
informed the veteran of what evidence VA would obtain.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

All available records have been obtained and associated with 
the claims folder.  The veteran has received two examinations 
during the course of this appeal. 

The Board notes that the veteran was not specifically 
informed to furnish copies of any evidence in her possession 
relative to her claims as required by 38 C.F.R. § 3.159.  The 
Board, however, finds that in the instant case the appellant 
has not been prejudiced by this defect.  In this regard, the 
Board notes the appellant was provided notice of the division 
of responsibility in obtaining evidence pertinent to the case 
and ample opportunity to submit and/or identify such 
evidence, and that she has submitted multiple written 
arguments.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Factual Background

The veteran served on active duty from March 1945 to February 
1946, including service in India.  Service medical records 
reflect that she was treated for falciparum malaria, and was 
given Atabrine and quinine.  On separation medical 
examination in January 1946, a malaria smear was negative for 
malarial parasites.

In a May 1946 rating decision, the RO established service 
connection for malaria, rated noncompensable.  This rating 
has remained in effect to the present.

A report of laboratory blood tests performed at St. John's 
Hospital in June 1946 reflects that malaria parasites of poor 
morphology (vivax) were present.  All subsequent laboratory 
tests for malaria, including tests in July 2001 and February 
2003, have been negative.

In multiple statements, the veteran has contended that she 
has multiple medical problems due to in-service medication 
used to treat her malaria infection.  She also contends that 
she incurred malaria as a result of an experiment in which 
her unit was denied preventative daily Atabrine.  

The Board notes that service connection has previously been 
established for tinnitus as due to malaria or due to the 
medicine used to treat malaria during service.  In a February 
1997 rating decision, the RO denied service connection for 
intracranial bleeding and scarring of the heart.  The veteran 
did not appeal the denial of these claims.

By a letter dated in August 2000, the veteran contended that 
she should be retroactively compensated for being used as a 
"guinea pig" and for her medical residuals of malaria.  She 
reiterated this assertion in subsequent statements.

By a letter dated in June 2001, the veteran said that she had 
no day-to-day effects from her malaria except tinnitus and 
scars in her left temporal region and heart.

At a July 2001 VA examination, the veteran reported that she 
did not have any chills, fever, or rigors.  On examination, 
there was no icterus, and no hepatosplenomegaly was noted.  
Her temperature was normal.  A malaria smear was negative.  
The diagnosis was status post falciparum malaria in service.

At a February 2003 VA examination, the veteran reported that 
she felt fine.  On examination, there was no icterus, and 
there was no hepatosplenomegaly.  A malarial smear was 
negative for malarial forms.  The diagnoses were history of 
falciparum malaria, current ringing in the ears, which could 
be a residual side effect from malaria medication, history of 
hypertension, hypothyroidism, and history of breast cancer.

In a May 2003 substantive appeal, the appellant reported that 
her unit was informed that they would no longer receive 
atropine as a preventive measure for malaria.  Her unit was a 
control group.  At that point she became ill with malaria.

Analysis

The veteran contends that her service-connected malaria is 
more disabling than currently evaluated.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. 
Part 4 (2004).  Separate diagnostic codes identify the 
various disabilities.

Under Diagnostic Code 6304, a 100 percent disability rating 
is warranted for malaria as an active disease.  Relapses must 
be confirmed by the presence of malarial parasites in blood 
smears.  Thereafter, residuals such as liver or spleen damage 
are rated under the appropriate system.  38 C.F.R. § 4.88b, 
Diagnostic Code 6304 (2004).  

Upon review, the Board finds that a compensable evaluation is 
not warranted for the veteran's service-connected malaria.  
The reports of the two VA examinations show no diagnosis of 
active malaria, and blood smears were negative.  The medical 
evidence does not demonstrate current residuals of malaria 
such as liver or spleen damage.  The veteran's service-
connected tinnitus is rated under a separate diagnostic code, 
and will not be considered when evaluating the veteran's 
service-connected malaria.

The preponderance of the evidence is against the veteran's 
claim for an increased rating for malaria.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Finally, the Board notes that the veteran's primary 
contention seems to be that she should be awarded 
compensation for the US Army's actions during service which 
resulted in her malaria infection.  The Board has no 
jurisdiction to award such compensation.  Although the Board 
is sympathetic to the veteran, it is bound by governing laws 
and regulations, and observes that she has already been 
awarded service connection for malaria and tinnitus, which 
were incurred in service.  If her symptoms from service-
connected malaria increase in the future, she is advised that 
she may file another claim for an increased rating.


ORDER

Entitlement to a compensable disability rating for malaria is 
denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


